REASONS FOR ALLOWANCE
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed 12/21/2020 has been entered.  Claims 1-20 are pending in this Office action.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: none of the prior art discloses or suggests that a system communicably coupled to a power transmission distribution network segmented into a higher voltage region above a lower voltage region, the system capable of launching transverse electromagnetic waves onto a transmission line in the higher voltage region of the transmission distribution network, the electromagnetic waves propagating a data signal; the system comprising: a surface wave launcher located in the higher voltage region, the surface wave launcher configured to induce at least one transverse magnetic wave that propagates longitudinally along the surface of the transmission line and carries the signal; and an arrester separating the surface wave launcher and the network unit, the arrester preventing voltage from arcing over from the higher voltage region to the lower voltage region, where the arrester provides the signal to the surface wave launcher; and a method for communicating data signals between a higher voltage region and a lower voltage region of a power transmission distribution network separated from each other by an arrester that prevents voltage from arcing over from the higher voltage .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KHAI TRAN whose telephone number is (571)272-3019.  The examiner can normally be reached on until 4:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 




/KHAI TRAN/Primary Examiner, Art Unit 2632                                                                                                                                                                                                       


KT
February 19, 2021